Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 2, line 18: “stiffer less bendable” should read “stiffer, less bendable 
Appropriate correction is required.
Claim Objections
Claims 6 and 8 objected to because of the following informalities: 
In claim 6, line 3: “the step of cantilevering” should read “the cantilevering”  
In claim 8, line 4: “all panels” should read “the left, right, and middle panels”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language that recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Claims 2-5 reciting “attachment mechanisms” has been interpreted not to invoke 112(f) as a generic placeholder plus function limitation because the generic placeholder does not perform the function of “forming” or “attaching”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-20 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 1.
Claim 1 recites the limitation "the material" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the material” will be interpreted as --a material--.
Claim 6 recites the limitation "the side panels" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the side panels” will be interpreted as --the left and right panels--.
Claim 8 recites the limitation "the mask system" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the mask system” will be interpreted as --a mask system--.
Claim 8 recites the limitation "the two side panels" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the two side panels” will be interpreted as --the left and right panels--.
Claim 8 recites the limitation "the panels" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the panels” will be interpreted as --the left, right, and middle panels--.
Claim 9 recites the limitation "the aerosolized particulate matter" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the aerosolized particulate matter” will be interpreted as --a aerosolized particulate matter--.
Claim 11 recites the limitation "the two layers" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the two layers” will be interpreted as --two layers--.
Claim 11 recites the limitation "the edges" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the edges” will be interpreted as --edges of the layers--.
Claim 11 recites the limitation "the three-layer combination together" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the three-layer combination” will be interpreted as --a three-layer combination--.
Claim 12 recites the limitation "the three-layer combination together" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the three-layer combination” will be interpreted as --a three-layer combination--.
Claim 12 recites the limitation "the two layers" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the two layers” will be interpreted as --two layers--.
Claim 12 recites the limitation "the edges" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the edges” will be interpreted as --edges of the layers--.
Claim 17 recites the limitation "the mask system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the mask system” will be interpreted as --a mask system--.
The term “special” in claim 19 is a relative term which renders the claim indefinite. The term “special” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “kinds of threads” has been rendered indefinite by the use of the term “special.” For sake of compact prosecution, the term “special” is examined as best understood.
Claim 19 recites the limitation “the stitching” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the stitching” will be interpreted as --stitching--.
Claim 20 recites the limitation "the panels" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the panels” will be interpreted as --the left, right, and middle panels--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 9, 13, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bostock et al. (U.S. 6,536,434).
Regarding claim 1, Bostock et al. discloses an analogous method of manufacturing a mask (respiratory device 50', Col. 7, line 23), comprising: configuring and locating a left panel (first member 54’, Col. 7, line 24) and a right panel (second member 56’, Col. 7, line 24) to conform with a face of a wearer (“In such configurations where the central portion, first member and second member are vertically aligned with the wearer's face”, Col. 7, lines 34-46); configuring and positioning a middle panel (central portion 52’, Col. 7, line 24) between the left (54’) and right (56’) panels; joining the left (54’) and right (56’) panels together at the middle panel (52’) thereby forming mutual curvatures creating one or more supporting arches in a nose-facing area of the middle panel (“First member 54’ is bonded to central portion 52’ at bond 55' and second member 56' is bonded to central portion 52’ at bond 57’”, Col.7, lines 27-29, FIG. 9, where curvatures exists at bond portions 55’ and 57’); and cantilevering the material of the mask in a downward and outward direction extending away from the tip of the nose of the wearer (“The upper part of the body portion extends upwardly at an angle from the upper edge of the central part so that its upper edge contacts the bridge of the nose and the cheekbone area of the face. The lower part of the body portion extends downwardly and in the direction of the throat form the lower edge of the center part so as to provide coverage underneath the chin of the wearer. The mask overlies, but does not directly contact, the lips and mouth of the wearer”, Col. 2, lines 8-16) (FIG. 9 is a similar embodiment to FIG. 1 wherein the respiratory protection device is oriented vertically).

Regarding claim 2, Bostock et al. discloses the invention as discussed above.
Bostock et al. further discloses forming one or more attachment mechanisms from elastic ear loops (head band 59', Col. 7, lines 29-30) (“Alternative band designs also can include open-loop or closed loop constructions to encircle the head of the wearer or loop over the ears of the wearer”, Col. 10, lines 31-33) (“Straps or headbands useful in the present invention may be constructed from resilient polyurethane, polyisoprene, butylene-styrene copolymers such as, for example, KRATON™ thermoplastic elastomers available from Shell Chemical Co., but also may be constructed from elastic rubber, Col. 9, lines 66-67 and Col. 10, lines 1-5).

Regarding claim 3, Bostock et al. discloses the invention as discussed above.
Bostock et al. further discloses attaching the one or more attachment mechanism (Attachment means 58, 58" are provided for attaching, for example, a head band 59', Col. 7, lines 29-30) to the left (first member 54’, Col. 7, line 24) and right (second member 56’, Col. 7, line 24) panels (see FIG. 9 of Bostock et al.; attachment means 58’ and 58” are secured to first member 54’ and second member 56’ respectfully).

 Regarding claim 4, Bostock et al. discloses the invention as discussed above.
Bostock et al. further discloses forming one or more attachment mechanisms using elastic ties (head band 59', Col. 7, lines 29-30) (“Straps or headbands useful in the present invention may be constructed from resilient polyurethane, polyisoprene, butylene-styrene copolymers such as, for example, KRATON™ thermoplastic elastomers available from Shell Chemical Co., but also may be constructed from elastic rubber, Col. 9 lines 66-67 and Col. 10, lines 1-5).

Regarding claim 5, Bostock et al. discloses the invention as discussed above.
Bostock et al. further discloses attaching the one or more attachment mechanism (Attachment means 58’, 58" are provided for attaching, for example, a head band 59', Col. 7, lines 29-30) to the left (first member 54’, Col. 7, line 24) and right (second member 56’, Col. 7, line 24) panels (see FIG. 9 of Bostock et al.; attachment means 58’ and 58” are secured to first member 54’ and second member 56’ respectfully).

Regarding claim 6, Bostock et al. discloses the invention as discussed above.
Bostock et al. further discloses forming the middle panel (central portion 52’, Col. 7, line 24) from a material that is stiffer and less bendable (“Preferably, the central portion is provided with stiffening means such as, for example, woven or nonwoven scrim, adhesive bars, printing or bonding”, Col. 8, lines 12-15) than the material forming the left (first member 54’, Col. 7, line 24) and right (second member 56’, Col. 7, line 24) panels thereby assisting in the step of cantilevering (“Such constructions may have a stiffening element to hold the face mask away from contact with the wearer's face”, Col. 1, lines 29-31).

Regarding claim 8, Bostock et al. discloses the invention as discussed above.
Bostock et al. further discloses during use of a mask system (respiratory device 50', Col. 7, line 23), creating a space between the nose and mouth and the left (first member 54’, Col. 7, line 24) and right panels (second member 56’, Col. 7, line 24) and also the middle panel (central portion 52’, Col. 7, line 24) (“being capable of forming a cup-shaped air chamber over the nose and mouth of the wearer”, Col. 2, lines 38-40); such that upon vigorous inhalation, the left (54’), right (56’), and middle (52’) panels avoiding being pulled into the mouth or nose (“for rigidifying the pocket against collapse against the face of the wearer on inhalation“, Col. 1, lines 65-67); and upon vigorous exhalation, directing the exhaled air outward and then downward toward the panels (see Col. 7, line 26, the center portion 52’ is resting on the nose of a user, thus upon exhalation, the air travels outward in the pocket of the respiratory device 50’ and downwards towards the chin portion).

Regarding claim 9, Bostock et al. discloses the invention above.
Bostock et al. further discloses positioning additional layers of filter material (filter media, Col. 11, lines 58-59, wherein the respiratory device contains three layers of filter media) within the left (first member 54’, Col. 7, line 24), middle (central portion 52’, Col. 7, line 24), and right (second member 56’, Col. 7, line 24) panels, thereby further inhibiting the aerosolized particulate matter from exiting the mask (respiratory device 50', Col. 7, line 23) (“Masks from particle loaded filter layers are particularly good for protection from gaseous materials”, Col. 9, lines 23-35).

Regarding claim 13, Bostock et al. discloses the invention as discussed above.
Bostock et al. further discloses configuring the elastic ties (head band 59', Col. 7, lines 29-30) to be adjustable, thereby allowing a wearer to adjust the mask (respiratory device 50', Col. 7, line 23) to a shape of the wearer's individual face and jaw (“Preferably, the headband has some degree of adjustability to affect tension against the wearer's face”, Col. 9, lines 64-65).

Regarding claim 18, Bostock et al. discloses the invention as discussed above.
Bostock et al. further discloses configuring one or more of the left (first member 54’, Col. 7, line 24), middle (central portion 52’, Col. 7, line 24), and right (second member 56’, Col. 7, line 24) panels with predetermined blank spaces to enable third parties to design and sell smaller custom side panels that could be affixed to the mask (see FIG. 9 of Bostock et al.; the first member 54’, second member 56’, and central portion 52’ are blank and would be provide a space for third parties to affix various designs).

Regarding claim 20, Bostock et al. discloses the invention as discussed above.
Bostock et al. further discloses performing heat-treatment to join the panels together (“Where the central portion is bonded to the first and/or second members, bonding can be carried out by ultrasonic welding, adhesive bonding, stapling, sewing, thermomechanical, pressure, or other suitable means and can be intermittent or continuous”, Col. 9, lines 39-43, wherein welding is a heat-involving method).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostock et al. (U.S. 6,536,434) in view of Kudav (WO2017208260). 
Regarding claim 7, Bostock et al. discloses the invention above.
Bostock et al. further does not disclose spraying or treating the middle panel  treated with a material that aids in stiffening or reacts with a higher-rigidity composition.
However, Kudav teaches an analogous mask (flat fold personal filtering face piece mask, P. 7, line 1) wherein spraying or treating the middle panel (central base 1, P. 7, line 5) is treated with a material that aids in stiffening or reacts with a higher-rigidity composition (“the non-woven layer of the central base from composite layers is treated with heat and pressure or ultrasonically during manufacturing process to make it stiff at central base position only, P.6, lines 3-5).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have treated the middle layer of the mask of Bostock et al. with a stiffening treatment, as taught by Kudav, in order to provide an improved mask assembly method to reduce the manufacturing cost and time of adding a stiffening layer (P. 6, lines 8-10 of Kudav).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostock et al. (U.S. 6,536,434) in view of Wadsworth et al. (U.S. 20050079379)
Regarding claim 10, Bostock et al. discloses the invention as discussed above.
Bostock et al. further discloses fabricating the left (first member 54’, Col. 7, line 24), middle (central portion 52’, Col. 7, line 24), and right (second member 56’, Col. 7, line 24) panels using a woven material and a nonwoven interfacing material (“the central portion, first member, or second member may be comprised of a number of woven and nonwoven materials, a single or a plurality of layers”, Col. 8, lines 8-11)
Bostock et al. does not disclose wherein the external layer is a woven cotton material, the intermediate layer is a nonwoven interfacing material, and the interior skin-facing layer is of woven cotton material.
However, Wadsworth et al. teaches an analogous fabric layering (multiple-ply fabric, paragraph [0030]) wherein the external layer is a woven cotton material (a top (outside) fabric which may be any woven, knitted, open mesh film or nonwoven, paragraph [0030], wherein it is known in the art that cotton is a fabric), the intermediate layer is a nonwoven interfacing material (the middle layer comprises a barrier fabric such as a MB nonwoven or a breathable microporous or monolithic film, paragraph [0030]), and the interior skin-facing layer is of woven cotton material (the bottom (inside) layer comprises another woven, knitted, open mesh film or nonwoven, paragraph [0030], wherein it is known in the art that cotton is a fabric). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have fabricated the left, right, and middle layers of the mask of Bostock et al. with a woven cotton top layer, intermediate nonwoven layer, and a woven cotton interior layer, as taught by Wadsworth et al., in order to provide an improved mask assembly to minimize penetration of harmful particles to protect the wearer (abstract of Wadsworth et al.).

Regarding claim 11, Bostock et al. discloses the invention as discussed above.
Bostock et al. further discloses cutting (“As is illustrated in FIG. 19, the web assembly 134 can be welded and trimmed”, Col. 12, lines 33-34) the two layers of the left (first member 54’, Col. 7, line 24), middle (central portion 52’, Col. 7, line 24), and right (second member 56’, Col. 7, line 24)  panels out of woven cotton fabric and one piece of each panel out of nonwoven interfacing material (“the central portion, first member, or second member may be comprised of a number of woven and nonwoven materials, a single or a plurality of layers”, Col. 8, lines 8-11) (FIG. 19 is the manufacturing method of the mask embodiment of FIG. 9); resulting in a concave (definition of concave: “hollowed or rounded inward like the inside of a bowl”, https://www.merriam-webster.com/dictionary/concave) fabric structure (the respiratory device 167 can be packaged in a roll, Col. 13, lines 19-20).
Bostock et al. does not disclose sewing each layer with the edges joined; and sandwiching the three-layer combination together.
Wadsworth et al. teaches analogous fabric layering (multiple-ply fabric, paragraph [0030])  with a method of sewing each layer with the edges joined (the layers in the above examples or other embodiments of this invention have to be bonded together in that they may be adjoined at the seams during fabrication by any number of techniques to include but not limited to sewing, paragraph [0258]); and sandwiching the three-layer combination (multiple-ply fabric, paragraph [0030]) together (see paragraph [0030] and FIG. 2 of Wadsworth et al.; the multiple-ply consists of the layers stacked upon each other in “sandwich-like” configuration”).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modified the steps of Bostock et al. by sewing the edges and sandwiching the combination together, as taught by Wadsworth et al., in order to provide an improved mask assembly to decrease the leakage of air from the mask to protect the wearer (paragraph [0013] of Wadsworth et al.).

Regarding claim 12, Bostock et al. discloses the invention as discussed above.
Bostock et al. further discloses cutting (“As is illustrated in FIG. 19, the web assembly 134 can be welded and trimmed”, Col. 12, lines 33-34) the two layers of the left (first member 54’, Col. 7, line 24), middle (central portion 52’, Col. 7, line 24), and right (second member 56’, Col. 7, line 24)  panels out of woven cotton fabric and one piece of each panel out of nonwoven interfacing material (“the central portion, first member, or second member may be comprised of a number of woven and nonwoven materials, a single or a plurality of layers”, Col. 8, lines 8-11) (FIG. 19 is the manufacturing method of the mask embodiment of FIG. 9); resulting in a concave (definition of concave: “hollowed or rounded inward like the inside of a bowl”, https://www.merriam-webster.com/dictionary/concave) fabric structure (the respiratory device 167 can be packaged in a roll, Col. 13, lines 19-20).
Bostock et al. does not disclose sandwiching a three-layer combination together; and sewing each layer of three pieces is sewn together with edges joined.
Wadsworth et al. teaches an analogous fabric layering (multiple-ply fabric, paragraph [0030])  with a method of sewing each layer of three pieces is sewn together with the edges joined (the layers in the above examples or other embodiments of this invention have to be bonded together in that they may be adjoined at the seams during fabrication by any number of techniques to include but not limited to sewing, paragraph [0258]); and sandwiching a three-layer combination (multiple-ply fabric, paragraph [0030]) together (see paragraph [0030] and FIG. 2 of Wadsworth et al.; the multiple-ply consists of the layers stacked upon each other in “sandwich-like” configuration”).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modified the steps of Bostock et al. by sewing the edges and sandwiching the combination together, as taught by Wadsworth et al., in order to provide an improved mask assembly to decrease the leakage of air from the mask to protect the wearer (paragraph [0013] of Wadsworth et al.).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostock et al. (U.S. 6,536,434) in view of Joon (KR102222246 – See Machine Translation)
Regarding claim 14, Bostock et al. discloses the invention as discussed above.
Bostock et al. does not disclose configuring the elastic loops to have stops for user-adjustment embedded therein.
However, Joon teaches an analogous mask (base 10, paragraph [0032]) with a method of configuring the elastic loops (hook straps 20, paragraph [0032]) to have stops for user-adjustment embedded therein (strap length adjusting means 40, paragraph [0032]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided the elastic loops of Bostock et al. with stops for user-adjustment embedded therein, as taught by Joon, in order to provide an improved mask ear loop assembly with increased adjustability by allowing user to select a length for the elastic loops to fit the user’s physical characteristics (paragraph [0008] of Joon).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostock et al. (U.S. 6,536,434) in view of Goranov et al. (U.S. 8,905,034)
Regarding claim 15, Bostock et al. discloses the invention as discussed above.
Bostock et al. does not disclose implanting a flat metal center nose strip into an upper interior surface of the middle panel. 
However, Goranov et al. teaches an analogous mask (device 10, Col. 5, line 10) with a method of implanting a flat metal center nose strip (nose clip 66, Col. 9, line 28, wherein nose clip 66 is a flexible aluminum strip) into an upper interior surface of the middle panel (see FIG. 2, and Col. 9, line 28-29 of Goranov et al.; nose clip 66 is embedded into top of the middle fold 42).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have implanted within the upper part of the middle panel of the mask of Bostock et al. with a flat metal nose strip, as taught by Goranov et al., in order to provide an improved mask assembly with improved comfort and a better fit to the users face (Col. 9, lines 24-25 of Goranov et al.).

Regarding claim 16, Bostock et al. discloses the invention as discussed above.
Bostock et al. does not disclose securing a flat metal center nose strip at an upper interior surface of the middle panel with stitching. 
However, Goranov et al. teaches an analogous mask (device 10, Col. 5, line 10) with a method of securing a flat metal center nose strip (nose clip 66, Col. 9, line 28, wherein nose clip 66 is a flexible aluminum strip) at an upper interior surface of the middle panel (see FIG. 2, and Col. 9, line 28-29 of Goranov et al.; nose clip 66 is embedded into top of the middle fold 42) with stitching. (“The edge of the fold is sealed across using hot wire press, impulse sealer, high frequency (RF) welding, ultrasound welding, or other bonding technique advantageous for high speed plastic bonding operations”, Col. 11, lines 37-41).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have implanted within the upper part of the middle panel of the mask of Bostock et al. with a flat metal nose strip, as taught by Goranov et al., in order to provide an improved mask assembly with improved comfort and a better fit to the users face (Col. 9, lines 24-25 of Goranov et al.).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostock et al. (U.S. 6,536,434) in view of Rodriguez (U.S. 8,926,391).
Regarding claim 17, Bostock et al. discloses the invention as discussed above.
Bostock et al. does not disclose customizing a mask system with silk-screened external logos
However, Rodriguez teaches an analogous mask (mask blank 32, Col. 6, line 28) with a method of customizing a mask system (32) with silk-screened (“conventional silkscreen printing may be considered” Col. 4, lines 32-33) external logos (pattern, Col. 4, line 30).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided the mask of Bostock et al. with a logo printed from a silk screen, as taught by Joon, in order to provide an improved mask assembly with increased customizability for third parties to include their brand image on the mask to fit the needs of the customer (Col. 4, lines 35-40 of Rodriguez).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostock et al. (U.S. 6,536,434) in view of Harges, Jr. et al. (U.S. 5,628,308).
Regarding claim 19, Bostock et al. discloses the invention as discussed above.
Bostock et al. does not disclose incorporating special kinds of threads in various aspects of the stitching.
However, Harges, Jr. et al. teaches an analogous mask (outer shell 10, Col. 9, line 25) with a method of incorporating special kinds of threads in various aspects (see FIG. 3 of Harges, Jr. et al.; elastic stitching 42 is disposed on both of the flap portions 32 on both the inner liner and outer shell)  of the stitching (elastic stitching 42, Col. 3, line 61, wherein elastic stitching is special as it allows the mask to return to a desired shape after a force is removed).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have utilized for the stitching of Bostock et al. a special elastic thread, as taught by Harges, Jr. et al., in order to provide an improved mask ear assembly with elastic stitching to allow for the placement of elastic material in the mask to produce a snug fit around the facial area to prevent penetration of heat and air pollutants under the mask. (Col. 3, lines 63-65 of Harges, Jr. et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC MCQUIGGAN whose telephone number is (571)272-6371. The examiner can normally be reached 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-5276.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MCQUIGGAN/Examiner, Art Unit 3786               

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786